Exhibit 10.31
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION

         
 
       
 
  )    
In the Matter of
  )   Order No.:
 
  )    
 
  )    
AnchorBank, fsb
  )   Effective Date:
 
  )    
Madison, Wisconsin
  )    
OTS Docket No. 04474
  )    
 
  )    

STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST
          WHEREAS, the Office of Thrift Supervision (OTS), acting by and through
its Regional Director for the Central Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed AnchorBank, fsb, Madison, Wisconsin, OTS Docket
No. 04474 (Association) that OTS is of the opinion that grounds exist to
initiate an administrative proceeding against the Association pursuant to 12 USC
§ 1818(b);
          WHEREAS, the Regional Director, pursuant to delegated authority, is
authorized to issue Orders to Cease and Desist where a savings association has
consented to the issuance of an order; and
          WHEREAS, the Association desires to cooperate with OTS to avoid the
time and expense of such administrative cease and desist proceeding by entering
into this Stipulation and Consent to the Issuance of Order to Cease and Desist
(Stipulation) and, without admitting or denying that such grounds exist, but
only admitting the statements and conclusions in Paragraph 1 below concerning
Jurisdiction, hereby stipulates and agrees to the following terms:

 



--------------------------------------------------------------------------------



 



1.   Jurisdiction

  a.   The Association is a “savings association” within the meaning of 12 USC §
1813(b) and 12 USC § 1462(4). Accordingly, the Association is “an insured
depository institution” as that term is defined in 12 USC § 1813(c); and     b.
  Pursuant to 12 USC § 1813(q), the Director of OTS is the “appropriate Federal
banking agency” with jurisdiction to maintain an administrative enforcement
proceeding against a savings association. Therefore, the Association is subject
to the authority of OTS to initiate and maintain an administrative cease and
desist proceeding against it pursuant to 12 USC § 1818(b).

2.   OTS Findings of Fact       Based on findings set forth in the OTS Report of
Examination of the Association dated November 3, 2008 (ROE), OTS finds that the
Association has engaged in unsafe and unsound banking practices, that resulted
in the Association operating at a loss, with a large volume of adversely
classified assets, and with an inadequate level of capital for the kind and
quality of assets held.   3.   Consent       The Association consents to the
issuance by OTS of the accompanying Order to Cease and Desist (Order). The
Association further agrees to comply with the terms of the Order upon the
Effective Date of the Order and stipulates that the Order complies with all
requirements of law.   4.   Finality       The Order is issued by OTS under 12
USC § 1818(b) and upon the Effective Date it shall be a final order, effective
and fully enforceable by OTS under the provisions of 12 USC § 1818(i).

2



--------------------------------------------------------------------------------



 



5.   Waivers       The Association waives the following:

  a.   The right to be served with a written notice of OTS’s charges against it
as provided by 12 USC § 1818(b) and 12 CFR Part 509;     b.   The right to an
administrative hearing of OTS’s charges as provided by 12 USC § 1818(b) and 12
CFR Part 509;     c.   The right to seek judicial review of the Order,
including, without limitation, any such right provided by 12 USC § 1818(h), or
otherwise to challenge the validity of the Order; and     d.   Any and all
claims against OTS, including its employees and agents, and any other
governmental entity for the award of fees, costs, or expenses related to this
OTS enforcement matter and/or the Order, whether arising under common law,
federal statutes or otherwise.

6.   OTS Authority Not Affected       Nothing in this Stipulation or
accompanying Order shall inhibit, estop, bar or otherwise prevent OTS from
taking any other action affecting the Association if at any time OTS deems it
appropriate to do so to fulfill the responsibilities placed upon OTS by law.  
7.   Other Governmental Actions Not Affected       The Association acknowledges
and agrees that its consent to the issuance of the Order is solely for the
purpose of resolving the matters addressed herein, consistent with Paragraph 6
above, and does not otherwise release, discharge, compromise, settle, dismiss,
resolve, or in any way affect any actions, charges against, or liability of the
Association that arise pursuant to this action or otherwise, and that may be or
have been brought by any governmental entity other than OTS.

3



--------------------------------------------------------------------------------



 



8.   Miscellaneous

  a.   The laws of the United States of America shall govern the construction
and validity of this Stipulation and of the Order;     b.   If any provision of
this Stipulation and/or the Order is ruled to be invalid, illegal, or
unenforceable by the decision of any Court of competent jurisdiction, the
validity, legality, and enforceability of the remaining provisions hereof shall
not in any way be affected or impaired thereby, unless the Regional Director in
his or her sole discretion determines otherwise;     c.   All references to OTS
in this Stipulation and the Order shall also mean any of the OTS’s predecessors,
successors, and assigns;     d.   The section and paragraph headings in this
Stipulation and the Order are for convenience only and shall not affect the
interpretation of this Stipulation or the Order;     e.   The terms of this
Stipulation and of the Order represent the final agreement of the parties with
respect to the subject matters thereof, and constitute the sole agreement of the
parties with respect to such subject matters; and     f.   The Stipulation and
Order shall remain in effect until terminated, modified, or suspended in writing
by OTS, acting through its Regional Director or other authorized representative.

9.   Signature of Directors/Board Resolution

          Each Director signing this Stipulation attests that he or she voted in
favor of a Board Resolution authorizing the consent of the Association to the
issuance of the Order and the execution of the Stipulation. This Stipulation may
be executed in counterparts by the directors after approval of execution of the
Stipulation at a duly called board meeting.

4



--------------------------------------------------------------------------------



 



WHEREFORE, the Association, by its directors, executes this Stipulation.

                          Accepted by:    
 
                AnchorBank, fsb       Office of Thrift Supervision    
Madison, Wisconsin
               
 
               
 
      By:        
 
         
 
   
Douglas J. Timmerman, Chairman
          Daniel T. McKee    
 
          Regional Director, Central Region    
 
                        Date: See Effective Date on page 1                      
Richard A. Bergstrom, Director
               
 
                                 
Greg M. Larson, Director
               
 
                                 
David L. Omachinski, Director
               
 
                                 
Pat Richter, Director
               
 
                                 
Mark D. Timmerman, Director
               

5